DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed December 24, 2020.   In the applicant’s reply; claims 18 and 29 were amended.  Claims 18-34 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 24, 2020 has been entered.

Response to Arguments
Applicants' amendments filed on December 24, 2020 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on January 6, 2020.
Applicant’s amendments overcome the statutory double patenting rejections of Claims 18-31 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior claims 1-17 of U.S. Patent No. 9,721,350 issued from parent application 14,751,196, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 18-34 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,115,203 issued from parent application 15/659,655, and the rejection is hereby withdrawn.
REASONS FOR ALLOWANCE
Claims 1-17 are previously canceled by the applicants. 
Claims 18-34 (now renumbered as 1-16, respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to teach the system of Claim 18 or the method of Claim 29, which specifically comprises the following features in combination with other recited limitations:
- A video feed processing system comprising: interface circuits to receive one or more two dimensional (“2D”) video feeds; and processing circuitry executing instructions to:
- track and characterize moving elements present within the scene video feed; 
- identify and characterize static elements or objects present within the scene video feed; 
- define a three dimensional (“3D”) coordinate set for the scene within boundaries of the scene video feed, wherein defining a three dimensional (“3D”) coordinate set includes identifying one or more substantially straight edges, indicative of the X Y or Z axes of the scene and mapping the positions of the identified and characterized static elements or objects in relation to the identified straight edges; 
- update a scene element inventory with characterization information relating to identified static elements, wherein updating is performed responsive to either newly derived characterization information or to refinement of existing characterization information; 
- detect from within the tracked and characterized moving elements one or more humans in the scene video feed; and
wherein detection of one or more humans in the scene video is performed by a Dynamic Element Analysis Module which detects dynamic edges that may not be associated with background edges identified in the scene, groups dynamic edge vectors, measure relative motion dynamics between edge vectors of a (linked') group of dynamic edge vectors, and compares dynamic edge vector motion dynamics of the (linked) group of dynamic edge vectors to dynamic element reference tables.
These limitations and their equivalents are recited in independent claims 18 and 29, making these claims allowable subject matter. Likewise claims 19-28 are dependent on claim 18, and claims 30-34 are dependent upon claims 29. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 

	Some closely related prior art references are listed previously: U.S. Patent No. 9,721,350 issued from parent application 14,751,196, U.S. Patent No. 10,115,203 issued from parent application 15/659,655, Zhou et al. (US Patent 7,783,118 B2, hereby referred to as “Zhou”), Suzuki et al. (USPGPub US 2013/0158947 Al, hereby referred to as “Suzuki”), Peleg et al. (US Patent 8,311,277, hereby referred to as “Peleg”), Meyer et al. (US Patent 8,311,277, hereby referred to as “Meyer”,  and the references cited in form PTO-1449.  None of the references teaches the system recited in claim 18, or the method recited in claim 29.  Especially, Zhou is the most relevant prior art reference as it was cited as the primary reference in parent application s directed towards motion detection in image data and the registration of images by differentiating between stationary background and moving content based on localized image regions. It was used in combination with the other references to obviate the claimed limitations in parent applications cited above. However, applicant’s amendments “detection of one or more humans in the scene video is performed by a Dynamic Element Analysis Module which detects dynamic edges that may not be associated with background edges identified in the scene, groups dynamic edge vectors, measure relative motion dynamics between edge vectors of a (linked') group of dynamic edge vectors, and compares dynamic edge vector motion dynamics of the (linked) group of dynamic edge vectors to dynamic element reference tables” overcome the prior art of record. Additionally, the amended features distinguish the scope of the instant invention from previously allowed patented parent claims, and overcomes the double patenting rejections presented in previous office actions. As a result, the claimed language which is highly dependent upon the amended limitations is not taught by the prior art, alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI

Art Unit 2662


2662

/TAHMINA ANSARI/

January 11, 2021

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662